Citation Nr: 0300910	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  97-18 071	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) initial rating 
for bilateral hearing loss.

(The issues of entitlement to service connection for 
vertigo secondary to hearing loss and post-traumatic 
stress disorder will be addressed in a later decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from October 1969 to 
June 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  The Board notes that the veteran has 
withdrawn his appeal with respect to claims for an 
increased rating for residuals of malaria and entitlement 
to service connection for a skin disorder.  (See January 
1999 and October 1998 VA Forms 21-4138 submitted by the 
veteran.)  

The Board is undertaking additional development on the 
issues of entitlement to service connection for vertigo 
secondary to hearing loss and post-traumatic stress 
disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After providing the notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues.
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  Hearing acuity is at worst Level II in the right ear 
and Level III in the left ear
  
3.  There are no extraordinary factors associated with the 
service-connected hearing loss productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.
 

CONCLUSION OF LAW

The criteria for a compensable initial rating for 
bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.85, 4.87a, Diagnostic Code (DC) 6100 (effective 
prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 4.87; DC 
6100, 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by rating 
decision dated in July 1996, statement of the case dated 
in May 1997, and supplemental statements of the case dated 
in February 1998, January 1999 and December 2001.  The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence 
needed to substantiate his claim, thereby meeting the 
notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include reports from VA audiometric 
examinations dated through 1999, has been obtained by the 
RO, and there is no specific reference to any other 
pertinent records that need to be obtained.  The Board 
notes that a December 2001 letter notified the veteran of 
the type of evidence necessary to substantiate the claim.  
This letter also essentially informed him that VA would 
assist in obtaining identified records, but that it was 
the veteran's duty to supply sufficient information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history 
of the veteran's disorder in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the pendency of the veteran's claim, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated were amended.  64 Fed. Reg. 25202-
25210 (May 11, 1999) (effective June 10, 1999).  The more 
favorable to the veteran of the "old" or amended criteria 
will be applied to the facts.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Under the "old" criteria, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests 
in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second, with eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100 to 6110 (effective before June 10, 1999).

The amended version of the Ratings Schedule provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which 
is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz divided by four.  See 38 C.F.R. 
§ 4.85 (effective June 10, 1999).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
The horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having 
the better hearing.  Id.  It should be noted that the 
amendment made no changes, with the exceptions codified at 
38 C.F.R. § 4.86 listed below, to the method of 
determining the percentage evaluations for hearing 
impairment, and that Tables VI, VIA and VII remain the 
same.  

Notwithstanding the above, the amended regulations 
codified at 38 C.F.R. § 4.86 provide for two new 
provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85, due to the fact that the 
speech discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  
Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  64 
Fed. Reg. 25202-10 (May 11, 1999) codified at 
38 C.F.R. § 4.86 (effective June 10, 1999).  

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In light of the fact that the claim for increased 
compensation at issue stems from an appeal of the initial 
noncompensable rating assigned for bilateral hearing loss 
by a July 1996 rating decision, the adjudication below 
will include consideration of whether there is any basis 
for "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

With the above criteria in mind, the relevant history will 
be summarized.  Service connection for bilateral hearing 
loss was granted by a July 1996 rating decision.  A 
noncompensable rating was assigned under DC 6100.  
Evidence then of record included reports from an August 
1994 VA audiological evaluation at which time pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
45
LEFT
10
15
20
35
50

The average pure tone threshold deficit was 27 in the 
right ear and 30 in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 96 percent in the left ear.  This 
correlates to hearing acuity of Level I in both ears under 
the old and amended rating criteria.

Private audiometric testing conducted in March 1998 
revealed what was described as moderate to moderately 
severe hearing loss in the right ear and moderately severe 
hearing loss in the left ear. 

Upon the most recent VA audiological evaluation in 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
50
60
LEFT
35
30
30
60
70

The average pure tone threshold deficit was 84 in the 
right ear and 80 in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 80 percent in the left ear.  This 
correlates to hearing acuity of Level II in the right ear 
and Level III in the left ear under the old and amended 
rating criteria.  

The above findings do not represent exceptional hearing 
loss as described by 38 C.F.R. § 4.86, and are 
noncompensable under Table VII with application of the old 
or revised criteria.  In short and as indicated above, 
ratings for hearing loss are determined by a "mechanical" 
application of the ratings schedule to audiometric 
findings.  Lendenmann, 3 Vet. App. at 345.  Application of 
the ratings schedule to the above audiometric findings 
simply does not warrant the assignment of a compensable 
rating.  Also considered by the Board were the provisions 
of 38 C.F.R. § 3.321(b)(1), which state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will 
be assigned.  To this end, the Board notes that neither 
frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected hearing 
loss is demonstrated, nor is there any other evidence that 
this condition involves such disability that an 
extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1). 

With regard to the provisions of Fenderson, the RO has 
noted consideration of all pertinent evidence, and has 
assigned the noncompensable rating since the grant of 
service connection.  The Board on review concurs with 
these ratings.  The logic set forth above, in determining 
that a compensable rating is not warranted, is the same as 
used to determine that higher "staged" ratings are not 
warranted for an earlier time.  Thus, a compensable rating 
is not warranted for bilateral sensorineural hearing loss 
for any portion of the time period in question.

ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

